Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Claims pending: 26-40
Claims under consideration: 26-40


Withdrawn Rejection
The rejection of claims 26-35,38 under 35 U.S.C. 102(b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Brencic et al (2005 Molecular Microbiology 57:1522-31) is hereby withdrawn in view of Applicant’s Amendments.

Maintained Claim Rejection(s) - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 26-35,38 and 36-37,39 plus 40 are rejected under 35 U.S.C. 102(b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Brencic et al (2005 Molecular Microbiology 57:1522-31) as evidenced by Thompson et al (1988 Nucleic Acids Research 16:4621-36) in view of Dai (2004 J. Virology 78:6209-21 – IDS entry 1/2/2020).
Brencic et al teach throughout the document and especially the title, summary and introduction, the pathogen Agrobacterium tumefaciens causes gall tumours in various plants by transferring tumor inducing T-DNA into plant cells causing uncontrolled host cell growth (cancer) and synthesis of opine bacterial nutrients. Said transfer is under control of the vir regulon which activates multiple genes and is induced by biological or chemical agents. In performing the experiments disclosed, in the first two paragraphs of the Experimental procedures section, Brencic et al disclose a plasmid vector pSSC103 with a PvirB–gfp fusion that includes the entire virB promoter and thereby constitutes a combined promoter cassette with combined elements, a minimum promoter and a reporter gene wherein each of the elements contains 100% Thompson et al (see entire document). Said vector of Brencic et al is transiently expressed or integrated into the genome of a host cell and does not appear to have other promoter or regulatory sequences. The foregoing reads on claims 26,27,28,29,30,31,32,33,34,35,38.
Regarding the TFREs being randomly combined of claim 26, the product-by-process limitations (i.e., that TFREs are assembled randomly) renders obvious the claimed vector set forth in claim 26.  See MPEP § 2113, The patentability of a product does not depend on its method of production.  Here, Applicants’ claims are drawn to a vector (i.e., a product), but are defined by a method steps that produce the vector and, as a result, representa  product-by-process claim.  As such, the process limitation does not appear to provide any patentable weight to the claimed invention in accordance with MPEP § 2113. 
Additionally regarding claim 40, the PvirB promoter employed by Brencic et al inherently includes at least three cis regulatory element regions including: (1) a Pribnow (-10) box that constitutes a minimal promoter commensurate with the definition set forth 
Brencic et al do not teach: the order of the combined promoter elements not occurring in nature of claim 26;  a retroviral vector library, nor a cell expressing a vector library such as set forth in claims 36,37 and 39.
As in claims 36,37, 39 and further reading on claim 40, Dai teaches throughout the document and especially the title, abstract and figures 1 and 2, screening retrovirus libraries for activity of synthetic promoters having at least three randomly combined elements in cells in orders not occurring in nature.
It would have been prima facie obvious for one of ordinary skill in the art, at the time the claimed invention was made to apply the synthetic promoter technology of Dai et al toward genetically engineering with A. tumefaciens as in Brencic et al.
One of ordinary skill in the art would have been motivated to apply the synthetic promoter technology of Dai et al toward genetically engineering with A. tumefaciens as in Brencic et al for the advantage of transcriptional targeting providing tissue specific expression, which reduces undesirable side reactions, benefits noted by Dai et al in the first two paragraphs of p 6209.
Accordingly, the above cited prior art suggests or motivates the practice of presently claimed subject matter and therefore supports a reasonable expectation of success concerning the limitations thereof.
***


Response to Arguments
The last paragraph at p 6 of Applicant’s current remarks contends that Dai et al does not teach combining promoter elements in orders that differ from nature, however as discussed in the maintained rejection above, Applicant’s attention is respectfully invited figure 2 illustrating generation of promoters with element differing order from that which occurs in nature. See also the abstract and figure 7B.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.